 



EXHIBIT 10.23
EXECUTION COPY
Second Amended and Restated Guaranty
     This Second Amended and Restated Guaranty (the “Guaranty”), dated as of May
30, 2007, by Hayes Lemmerz International, Inc. (“Holdings”), HLI Parent Company,
Inc. (“Parent”), HLI Operating Company, Inc. (the “U.S. Borrower”) and each of
the other entities listed on the signature pages hereof and each other Domestic
Subsidiary that becomes a party hereto pursuant to Section 24 (Additional
Guarantors) hereof (each a “Subsidiary Guarantor” and, together with U.S.
Borrower, Holdings and Parent, collectively, the “Guarantors” and individually a
“Guarantor”), in favor of Citicorp North America, Inc. (“CNAI”), as
administrative agent for the Secured Parties (in such capacity, the
“Administrative Agent”, and together with the other Secured Parties, each, a
“Guarantied Party” and, collectively, the “Guarantied Parties”), amends and
restates in its entirety the Existing Guaranty (as defined below). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to such terms in the Credit Agreement referred to
below.
W i t n e s s e t h:
     Whereas, the U.S. Borrower, Holdings, the lenders and issuers party thereto
from time to time, CNAI as administrative agent (in such capacity, “Existing
Administrative Agent”), Lehman Commercial Paper Inc., as syndication agent and
General Electric Capital Corporation, as documentation agent, are parties to the
Amended and Restated Credit Agreement, dated as of April 11, 2005 (as amended,
modified or supplemented prior to the date hereof, the “Existing Credit
Agreement”); and
     Whereas, the Existing Credit Agreement made available to the U.S. Borrower
(a) a revolving credit facility in an aggregate principal amount of up to
$100,000,000 and (b) a term B loan facility in an aggregate principal amount of
up to $375,000,000 and a term C loan facility in an aggregate principal amount
of $150,000,000, in each case, secured by first and second-priority liens on the
Collateral (as defined in the Existing Credit Agreement); and
     Whereas, the U.S. Borrower and Hayes Lemmerz Finance — Luxembourg S.C.A.
(the "Luxembourg Borrower” and together with the U.S. Borrower, the “Borrowers”)
desire, among other things, to amend and restate the Existing Credit Agreement
to establish (a) a revolving credit facility made available to each Borrower in
Euros and Dollars in the aggregate principal amount of up to the Dollar
Equivalent of $125,000,000, (b) a new term loan facility made available to the
Luxembourg Borrower in Euros, in an aggregate principal amount of up to
€260,000,0000 and (c) a synthetic letter of credit facility made available to
each Borrower in an amount of up to €15,000,000;
     Whereas, the Borrowers, Holdings, the lenders and issuers party thereto
from time to time, CNAI as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), Deutsche Bank Securities Inc. (“Deutsche
Bank”), as syndication agent (in such capacity, the “Syndication Agent”) and
CNAI, as documentation agent (in such capacity, the "Documentation Agent”), have
entered into the Second Amended and Restated Credit Agreement, dated as of
May 30, 2007 (as amended, modified, restated or supplemented, the “Credit
Agreement”) which amends and restates the Existing Credit Agreement in its
entirety; and
     Whereas, it is a condition precedent to the effectiveness of the amendment
and restatement of the Credit Agreement that the Guarantors shall have executed
and delivered this Guaranty to the Administrative Agent; and

 



--------------------------------------------------------------------------------



 



Second Amended and Restated Guaranty
HLI Operating Company, Inc.
Hayes Lemmerz Finance-Luxembourg S.C.A.
     Whereas, (i) this Guaranty, on the terms and subject to the conditions set
forth herein, shall amend and restate, in its entirety, the guaranty, dated as
of April 11, 2005 (as amended prior to the date hereof, the “Existing Guaranty”)
entered into by certain of the Guarantors and (ii) from and after the Effective
Date, the Existing Guaranty shall be of no further force or effect, except to
evidence the obligations incurred, the representations and warranties made, and
the actions or omissions performed or required to be performed, thereunder prior
to the Effective Date; and
     Whereas, Holdings is the sole shareholder of Parent, Parent is the sole
shareholder of the U.S. Borrower and each Subsidiary Guarantor is a direct or
indirect Subsidiary of the U.S. Borrower; and
     Whereas, each Guarantor will receive substantial direct and indirect
benefits from the making of the Loans, the issuance of the Letters of Credit and
the granting of the other financial accommodations to the Borrowers under the
Credit Agreement; and
     Now, therefore, in consideration of the premises and to induce the Lenders,
the Issuers and the Administrative Agent to enter into the Credit Agreement and
to induce the Lenders and the Issuers to make their respective extensions of
credit to the Borrowers thereunder, each Guarantor hereby agrees with the
Administrative Agent as follows:
     Section 1 Guaranty
     (a) To induce the Lenders to make the Loans and the Issuers to issue
Letters of Credit, each Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, the full
and punctual payment when due, whether at stated maturity or earlier, by reason
of acceleration, mandatory prepayment or otherwise in accordance herewith or any
other Loan Document, of all the Obligations, whether or not from time to time
reduced or extinguished or hereafter increased or incurred, whether or not
recovery may be or hereafter may become barred by any statute of limitations,
whether or not enforceable as against the Borrowers, whether now or hereafter
existing, and whether due or to become due, including principal, interest
(including interest at the contract rate applicable upon default accrued or
accruing after the commencement of any proceeding under the Bankruptcy Code,
whether or not such interest is an allowed claim in such proceeding), fees and
costs of collection. This Guaranty constitutes a guaranty of payment and not of
collection.
     (b) Each Guarantor further agrees that, if (i) any payment made by the
Borrowers or any other person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or (ii) the
proceeds of Collateral are required to be returned by any Guarantied Party to
the Borrowers, its estate, trustee, receiver or any other party, including any
Guarantor, under any bankruptcy law, equitable cause or any other Requirement of
Law, then, to the extent of such payment or repayment, any such Guarantor’s
liability hereunder (and any Lien or other Collateral securing such liability)
shall be and remain in full force and effect, as fully as if such payment had
never been made. If, prior to any of the foregoing, this Guaranty shall have
been cancelled or surrendered (and if any Lien or other Collateral securing such
Guarantor’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender), this Guaranty (and such Lien or other
Collateral) shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect

2



--------------------------------------------------------------------------------



 



Second Amended and Restated Guaranty
HLI Operating Company, Inc.
Hayes Lemmerz Finance-Luxembourg S.C.A.
the obligations of any such Guarantor in respect of the amount of such payment
(or any Lien or other Collateral securing such obligation).
     Section 2 Limitation of Guaranty
     Any term or provision of this Guaranty or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount of the Obligations for
which any Subsidiary Guarantor shall be liable shall not exceed the maximum
amount for which such Subsidiary Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates to such Subsidiary Guarantor,
subject to avoidance under applicable law relating to fraudulent conveyance or
fraudulent transfer (including Section 548 of the Bankruptcy Code or any
applicable provisions of comparable state law) (collectively, “Fraudulent
Transfer Laws”), in each case after giving effect (a) to all other liabilities
of such Subsidiary Guarantor, contingent or otherwise, that are relevant under
such Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Subsidiary Guarantor in respect of intercompany Indebtedness to the
Borrowers to the extent that such Indebtedness would be discharged in an amount
equal to the amount paid by such Subsidiary Guarantor hereunder) and (b) to the
value as assets of such Subsidiary Guarantor (as determined under the applicable
provisions of such Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights held by such Subsidiary
Guarantor pursuant to (i) applicable Requirements of Law, (ii) Section 3
(Contribution) of this Guaranty or (iii) any other Contractual Obligations
providing for an equitable allocation among such Subsidiary Guarantor and other
Subsidiaries or Affiliates of the Borrowers of obligations arising under this
Guaranty or other guaranties of the Obligations by such parties.
     Section 3 Contribution
     To the extent that any Guarantor shall be required hereunder to pay a
portion of the Obligations exceeding the greater of (a) the amount of the
economic benefit actually received by such Guarantor from the Loans and (b) the
amount such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the Obligations (excluding the amount thereof repaid by the
Borrowers, Parent and Holdings) in the same proportion as such Guarantor’s net
worth at the date enforcement is sought hereunder bears to the aggregate net
worth of all the Guarantors at the date enforcement is sought hereunder, then
such Guarantor shall be reimbursed by such other Guarantors for the amount of
such excess, pro rata, based on the respective net worths of such other
Guarantors at the date enforcement hereunder is sought.
     Section 4 Authorization; Other Agreements
     The Guarantied Parties are hereby authorized, without notice to, or demand
upon, any Guarantor, which notice and demand requirements each are expressly
waived hereby, and without discharging or otherwise affecting the obligations of
any Guarantor hereunder (which obligations shall remain absolute and
unconditional notwithstanding any such action or omission to act), from time to
time, to do each of the following:
     (a) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including the other Loan Documents) now or
hereafter executed by the Borrowers and delivered

3



--------------------------------------------------------------------------------



 



Second Amended and Restated Guaranty
HLI Operating Company, Inc.
Hayes Lemmerz Finance-Luxembourg S.C.A.
to the Guarantied Parties or any of them, including any increase or decrease of
principal or the rate of interest thereon;
     (b) waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by the Borrowers and delivered to the
Guarantied Parties or any of them;
     (c) accept partial payments on the Obligations;
     (d) receive, take and hold additional security or collateral for the
payment of the Obligations or any part of them and exchange, enforce, waive,
substitute, liquidate, terminate, abandon, fail to perfect, subordinate,
transfer, otherwise alter and release any such additional security or
collateral;
     (e) settle, release, compromise, collect or otherwise liquidate the
Obligations or accept, substitute, release, exchange or otherwise alter, affect
or impair any security or collateral for the Obligations or any part of them or
any other guaranty therefor, in any manner;
     (f) add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with the
Borrowers or any other guarantor, maker or endorser;
     (g) apply to the Obligations any payment or recovery (x) from the
Borrowers, from any other guarantor, maker or endorser of the Obligations or any
part of them or (y) from any Guarantor in such order as provided herein, in each
case whether such Obligations are secured or unsecured or guaranteed or not
guaranteed by others;
     (h) apply to the Obligations any payment or recovery from any Guarantor of
the Obligations or any sum realized from security furnished by such Guarantor
upon its indebtedness or obligations to the Guarantied Parties or any of them,
in each case whether or not such indebtedness or obligations relate to the
Obligations; and
     (i) refund at any time any payment received by any Guarantied Party in
respect of any Obligation, and payment to such Guarantied Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guaranty shall have been cancelled or surrendered (or any release or termination
of any Collateral by virtue thereof), and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any Guarantor hereunder in respect of the amount so refunded (and
any Collateral so released or terminated shall be reinstated with respect to
such obligations);
even if any right of reimbursement or subrogation or other right or remedy of
any Guarantor is extinguished, affected or impaired by any of the foregoing
(including any election of remedies by reason of any judicial, non-judicial or
other proceeding in respect of the Obligations that impairs any subrogation,
reimbursement or other right of such Guarantor).

4



--------------------------------------------------------------------------------



 



Second Amended and Restated Guaranty
HLI Operating Company, Inc.
Hayes Lemmerz Finance-Luxembourg S.C.A.
     Section 5 Guaranty Absolute and Unconditional
     Each Guarantor hereby waives any defense of a surety or guarantor or any
other obligor on any obligations arising in connection with or in respect of any
of the following and hereby agrees that its obligations under this Guaranty are
absolute and unconditional and shall not be discharged or otherwise affected as
a result of any of the following:
     (a) the invalidity or unenforceability of any of the Borrowers’ obligations
under the Credit Agreement or any other Loan Document or any other agreement or
instrument relating thereto, or any security for, or other guaranty of the
Obligations or any part of them, or the lack of perfection or continuing
perfection or failure of priority of any security for the Obligations or any
part of them;
     (b) the absence of any attempt to collect the Obligations or any part of
them from the Borrowers or other action to enforce the same;
     (c) failure by any Guarantied Party to take any steps to perfect and
maintain any Lien on, or to preserve any rights to, any Collateral;
     (d) any Guarantied Party’s election, in any proceeding instituted under
chapter 11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of
the Bankruptcy Code;
     (e) any borrowing or grant of a Lien by the Borrowers, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code;
     (f) the disallowance, under Section 502 of the Bankruptcy Code, of all or
any portion of any Guarantied Party’s claim (or claims) for repayment of the
Obligations ;
     (g) any use of cash collateral under Section 363 of the Bankruptcy Code;
     (h) any agreement or stipulation as to the provision of adequate protection
in any bankruptcy proceeding;
     (i) the avoidance of any Lien in favor of the Guarantied Parties or any of
them for any reason;
     (j) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debt, liquidation or dissolution proceeding commenced by or against the
Borrowers, any Guarantor or any of the Borrowers’ other Subsidiaries, including
any discharge of, or bar or stay against collecting, any Obligation (or any part
of them or interest thereon) in or as a result of any such proceeding;
     (k) failure by any Guarantied Party to file or enforce a claim against the
Borrowers or its estate in any bankruptcy or insolvency case or proceeding;
     (l) any action taken by any Guarantied Party if such action is authorized
hereby;

5



--------------------------------------------------------------------------------



 



Second Amended and Restated Guaranty
HLI Operating Company, Inc.
Hayes Lemmerz Finance-Luxembourg S.C.A.
     (m) any election following the occurrence of an Event of Default by any
Guarantied Party to proceed separately against the personal property Collateral
in accordance with such Guarantied Party’s rights under the UCC or, if the
Collateral consists of both personal and real property, to proceed against such
personal and real property in accordance with such Guarantied Party’s rights
with respect to such real property; or
     (n) any other circumstance that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor or any other obligor on
any obligations, other than the payment in full of the Obligations.
     Section 6 Waivers
     Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of the Borrowers.
Each Guarantor shall not, until the Obligations are irrevocably paid in full and
the Revolving Credit Commitments have been terminated, assert any claim or
counterclaim it may have against the Borrowers or set off any of its obligations
to the Borrowers against any obligations of the Borrowers to it. In connection
with the foregoing, each Guarantor covenants that its obligations hereunder
shall not be discharged, except by complete performance.
     Section 7 Reliance
     Each Guarantor hereby assumes responsibility for keeping itself informed of
the financial condition of the Borrowers and any endorser and other guarantor of
all or any part of the Obligations, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that no Guarantied Party
shall have any duty to advise any Guarantor of information known to it regarding
such condition or any such circumstances. In the event any Guarantied Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any Guarantor, such Guarantied Party shall be under no
obligation (a) to undertake any investigation not a part of its regular business
routine, (b) to disclose any information that such Guarantied Party, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) to make any other or future disclosures of such
information or any other information to any Guarantor.
     Section 8 Waiver of Subrogation and Contribution Rights
     Until the Obligations have been irrevocably paid in full and the Revolving
Credit Commitments have been terminated, the Guarantors shall not enforce or
otherwise exercise any right of subrogation to any of the rights of the
Guarantied Parties or any part of them against the Borrowers or any right of
reimbursement or contribution or similar right against the Borrowers by reason
of Guaranty or by any payment made by any Guarantor in respect of the
Obligations.
     Section 9 Subordination
     Each Guarantor hereby agrees that any Indebtedness of the Borrowers now or
hereafter owing to any Guarantor, whether heretofore, now or hereafter created
(the “Guarantor

6



--------------------------------------------------------------------------------



 



Second Amended and Restated Guaranty
HLI Operating Company, Inc.
Hayes Lemmerz Finance-Luxembourg S.C.A.
Subordinated Debt”), is hereby subordinated to all of the Obligations and that,
except as permitted under Section 8.6 (Prepayment and Cancellation of
Indebtedness) of the Credit Agreement, the Guarantor Subordinated Debt shall not
be paid in whole or in part until the Obligations have been paid in full and
this Guaranty is terminated and of no further force or effect. No Guarantor
shall accept any payment of or on account of any Guarantor Subordinated Debt at
any time in contravention of the foregoing. Upon the occurrence and during the
continuance of an Event of Default, the Borrowers shall pay to the
Administrative Agent any payment of all or any part of the Guarantor
Subordinated Debt and any amount so paid to the Administrative Agent shall be
applied to payment of the Obligations as provided in the Credit Agreement and
the Collateral Sharing Agreement. Each payment on the Guarantor Subordinated
Debt received in violation of any of the provisions hereof shall be deemed to
have been received by such Guarantor as trustee for the Guarantied Parties and
shall be paid over to the Administrative Agent immediately on account of the
Obligations, but without otherwise affecting in any manner such Guarantor’s
liability hereof. Each Guarantor agrees to file all claims against the Borrowers
in any bankruptcy or other proceeding in which the filing of claims is required
by law in respect of any Guarantor Subordinated Debt, and the Administrative
Agent shall be entitled to all of such Guarantor’s rights thereunder. If for any
reason a Guarantor fails to file such claim at least ten Business Days prior to
the last date on which such claim should be filed, such Guarantor hereby
irrevocably appoints the Administrative Agent as its true and lawful
attorney-in-fact and is hereby authorized to act as attorney-in-fact in such
Guarantor’s name to file such claim or, in the Administrative Agent’s
discretion, to assign such claim to and cause proof of claim to be filed in the
name of the Administrative Agent or its nominee. In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to the Administrative Agent the full amount payable on the
claim in the proceeding, and, to the full extent necessary for that purpose,
each Guarantor hereby assigns to the Administrative Agent all of such
Guarantor’s rights to any payments or distributions to which such Guarantor
otherwise would be entitled. If the amount so paid is greater than such
Guarantor’s liability hereunder, the Administrative Agent shall pay the excess
amount to the party entitled thereto. In addition, each Guarantor hereby
irrevocably appoints the Administrative Agent as its attorney-in-fact to
exercise all of such Guarantor’s voting rights in connection with any bankruptcy
proceeding or any plan for the reorganization of the Borrowers.

7



--------------------------------------------------------------------------------



 



Second Amended and Restated Guaranty
HLI Operating Company, Inc.
Hayes Lemmerz Finance-Luxembourg S.C.A.
     Section 10 Default; Remedies
     The obligations of each Guarantor hereunder are independent of and separate
from the Obligations. If any Obligation is not paid when due, or upon any Event
of Default or upon any default by the Borrowers as provided in any other
instrument or document evidencing all or any part of the Obligations, the
Administrative Agent may, at its sole election, proceed directly and at once,
without notice, against any Guarantor to collect and recover the full amount or
any portion of the Obligations then due, without first proceeding against the
Borrowers or any other guarantor of the Obligations, or against any Collateral
under the Loan Documents or joining the Borrowers or any other guarantor in any
proceeding against any Guarantor. At any time after maturity of the Obligations,
the Administrative Agent may (unless the Obligations have been irrevocably paid
in full), without notice to any Guarantor and regardless of the acceptance of
any Collateral for the payment hereof, appropriate and apply toward the payment
of the Obligations (a) any indebtedness due or to become due from any Guarantied
Party to such Guarantor and (b) any moneys, credits or other property belonging
to such Guarantor at any time held by or coming into the possession of any
Guarantied Party or any of its respective Affiliates.
     Section 11 Irrevocability
     This Guaranty shall be irrevocable as to the Obligations (or any part
thereof) until the Commitments have been terminated and all monetary Obligations
then outstanding have been irrevocably repaid in cash, at which time this
Guaranty shall automatically be cancelled. Upon such cancellation and at the
written request of any Guarantor or its successors or assigns, and at the cost
and expense of such Guarantor or its successors or assigns, the Administrative
Agent shall execute in a timely manner a satisfaction of this Guaranty and such
instruments, documents or agreements as are necessary or desirable to evidence
the termination of this Guaranty.
     Section 12 Setoff
     Upon the occurrence and during the continuance of an Event of Default, each
Guarantied Party and each Affiliate of a Guarantied Party may, without notice to
any Guarantor and regardless of the acceptance of any security or collateral for
the payment hereof, appropriate and apply toward the payment of all or any part
of the Obligations (a) any indebtedness due or to become due from such
Guarantied Party or Affiliate to such Guarantor and (b) any moneys, credits or
other property belonging to such Guarantor, at any time held by, or coming into,
the possession of such Guarantied Party or Affiliate.
     Section 13 No Marshalling
     Each Guarantor consents and agrees that no Guarantied Party or Person
acting for or on behalf of any Guarantied Party shall be under any obligation to
marshal any assets in favor of any Guarantor or against or in payment of any or
all of the Obligations.
     Section 14 Enforcement; Amendments; Waivers
     No delay on the part of any Guarantied Party in the exercise of any right
or remedy arising under this Guaranty, the Credit Agreement, any other Loan
Document or otherwise with respect to all or any part of the Obligations, the
Collateral or any other guaranty of

8



--------------------------------------------------------------------------------



 



Second Amended and Restated Guaranty
HLI Operating Company, Inc.
Hayes Lemmerz Finance-Luxembourg S.C.A.
or security for all or any part of the Obligations shall operate as a waiver
thereof, and no single or partial exercise by any such Person of any such right
or remedy shall preclude any further exercise thereof. No modification or waiver
of any provision of this Guaranty shall be binding upon any Guarantied Party,
except as expressly set forth in a writing duly signed and delivered by the
Administrative Agent (in accordance with Section 11.1 (Amendments, Waivers,
Etc.) of the Credit Agreement). Failure by any Guarantied Party at any time or
times hereafter to require strict performance by the Borrowers, any Guarantor,
any other guarantor of all or any part of the Obligations or any other Person of
any provision, warranty, term or condition contained in any Loan Document now or
at any time hereafter executed by any such Persons and delivered to any
Guarantied Party shall not waive, affect or diminish any right of any Guarantied
Party at any time or times hereafter to demand strict performance thereof and
such right shall not be deemed to have been waived by any act or knowledge of
any Guarantied Party, or its respective agents, officers or employees, unless
such waiver is contained in an instrument in writing, directed and delivered to
the Borrowers or such Guarantor, as applicable, specifying such waiver, and is
signed by the party or parties necessary to give such waiver under the Credit
Agreement. No waiver of any Event of Default by any Guarantied Party shall
operate as a waiver of any other Event of Default or the same Event of Default
on a future occasion, and no action by any Guarantied Party permitted hereunder
shall in any way affect or impair any Guarantied Party’s rights and remedies or
the obligations of any Guarantor under this Guaranty. Any determination by a
court of competent jurisdiction of the amount of any principal or interest owing
by the Borrowers to a Guarantied Party shall be conclusive and binding on each
Guarantor irrespective of whether such Guarantor was a party to the suit or
action in which such determination was made.
     Section 15 Amendment and Restatement; Effectiveness
     (a) This Guaranty shall not become effective until the Effective Date.
     (b) On the Effective Date, the Existing Guaranty shall be amended and
restated in its entirety by this Guaranty, and the Existing Guaranty shall
thereafter be of no further force and effect except to evidence (i) the
incurrence by the Guarantors of the obligations thereunder (whether or not such
obligations are contingent as of the Effective Date), (ii) the representations
and warranties made by the Guarantors prior to the Effective Date and (iii) any
action or omission performed or required to be performed pursuant to such
Existing Guaranty prior to the Effective Date (including any failure, prior to
the Effective Date, to comply with the covenants contained in the Existing
Guaranty). The amendments and restatements set forth herein shall not cure any
breach thereof or any “Default” or “Event of Default” under and as defined in
the Existing Credit Agreement existing prior to the date hereof. This Guaranty
is not in any way intended to constitute a novation of the obligations and
liabilities existing under the Existing Credit Agreement or evidence payment of
all or any portion of such obligations and liabilities. Each of the Guarantors
hereby consents to the execution, delivery and performance of the Amended and
Restated Credit Agreement and all of the other Loan Documents executed or
delivered in connection therewith.
     (c) The terms and conditions of this Guaranty and the Agents’, the Lenders’
and the Issuers’ rights and remedies under this Guaranty and the other Loan
Documents shall apply to (i) all of the Obligations incurred under the Credit
Agreement and the Notes issued thereunder and all obligations of the Guarantors
incurred under the Loan Documents and (ii) all of the Obligations incurred under
the Existing Credit Agreement and the Notes issued thereunder

9



--------------------------------------------------------------------------------



 



Second Amended and Restated Guaranty
HLI Operating Company, Inc.
Hayes Lemmerz Finance-Luxembourg S.C.A.
and all obligations of the Guarantors incurred under the Loan Documents (as
defined in the Existing Credit Agreement) (the “Existing Loan Documents”).
     (d) Each Guarantor hereby reaffirms the Liens granted pursuant to the
Existing Loan Documents to the Existing Administrative Agent for the benefit of
the Secured Parties (as defined in the Existing Credit Agreement), which Liens
shall continue in full force and effect during the term of this Guaranty and any
renewals thereof and shall continue to secure the Secured Obligations.
     (e) On and after the Effective Date, (i) all references to the Existing
Guaranty (or to any amendment or any amendment and restatement thereof) in the
Loan Documents shall be deemed to refer to the Existing Guaranty, as amended and
restated hereby, (ii) all references to any section (or subsection) of the
Existing Guaranty in any Loan Document (but not herein) shall be amended to
become, mutatis mutandis, references to the corresponding provisions of this
Guaranty and (iii) except as the context otherwise provides, on or after the
Effective Date, all references to this Guaranty herein (including for purposes
of indemnification and reimbursement of fees) shall be deemed to be reference to
the Existing Guaranty, as amended and restated hereby.
     Section 16 Successors and Assigns
     This Guaranty shall be binding upon each Guarantor and upon the successors
and assigns of such Guarantors and shall inure to the benefit of the Guarantied
Parties and their respective successors and assigns; all references herein to
the Borrowers and to the Guarantors shall be deemed to include their respective
successors and assigns. The successors and assigns of the Guarantors and the
Borrowers shall include, without limitation, their respective receivers,
trustees and debtors-in-possession. All references to the singular shall be
deemed to include the plural where the context so requires.
     Section 17 Representations and Warranties; Covenants
     Each Guarantor hereby (a) represents and warrants that the representations
and warranties as to it made by the Borrowers in Article IV (Representations and
Warranties) of the Credit Agreement are true and correct on each date as
required by Section 3.2(b)(i) (Conditions Precedent to Each Loan and Letter of
Credit) of the Credit Agreement and (b) agrees to take, or refrain from taking,
as the case may be, each action necessary to be taken or not taken, as the case
may be, so that no Default or Event of Default is caused by the failure to take
such action or to refrain from taking such action by such Guarantor.
     Section 18 Governing Law
     This Guaranty and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.
     Section 19 Submission to Jurisdiction; Service of Process
     (a) Any legal action or proceeding with respect to this Guaranty, and any
other Loan Document, may be brought in the courts of the State of New York or of
the United States of America for the Southern District of New York, and, by
execution and delivery of this

10



--------------------------------------------------------------------------------



 



Second Amended and Restated Guaranty
HLI Operating Company, Inc.
Hayes Lemmerz Finance-Luxembourg S.C.A.
Guaranty, each Guarantor hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The parties hereto hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.
     (b) Each Guarantor hereby irrevocably consents to the service of any and
all legal process, summons, notices and documents in any action or proceeding
arising out of or in connection with this Guaranty or any other Loan Document by
the mailing (by registered or certified mail, postage prepaid) or delivering of
a copy of such process to such guarantor in the care of the Borrowers at the
Borrowers’ address specified in Section 11.8 (Notices, Etc.) of the Credit
Agreement. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
     (c) Nothing contained in this Section 19 (Submission to Jurisdiction;
Service of Process) shall affect the right of the Administrative Agent or any
other Guarantied Party to serve process in any other manner permitted by law or
commence legal proceedings or otherwise proceed against a Guarantor in any other
jurisdiction.
     (d) If for the purposes of obtaining judgment in any court it is necessary
to convert a sum due hereunder in Dollars into another currency, the parties
hereto agree, to the fullest extent they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.
     Section 20 Certain Terms
     The following rules of interpretation shall apply to this Guaranty: (a) the
terms “herein,” "hereof,” “hereto” and “hereunder” and similar terms refer to
this Guaranty as a whole and not to any particular Article, Section, subsection
or clause in this Guaranty, (b) unless otherwise indicated, references herein to
an Exhibit, Article, Section, subsection or clause refer to the appropriate
Exhibit to, or Article, Section, subsection or clause in this Guaranty and
(c) the term "including” means “including without limitation” except when used
in the computation of time periods.
     Section 21 Waiver of Jury Trial
     Each of the Administrative Agent, the other Guarantied Parties and each
Guarantor irrevocably waives trial by jury in any action or proceeding with
respect to this Guaranty and any other Loan Document.

11



--------------------------------------------------------------------------------



 



Second Amended and Restated Guaranty
HLI Operating Company, Inc.
Hayes Lemmerz Finance-Luxembourg S.C.A.
     Section 22 Notices
     Any notice or other communication herein required or permitted shall be
given as provided in Section 11.8 (Notices, Etc.) of the Credit Agreement and,
in the case of any Guarantor, to such Guarantor in care of the applicable
Borrower.
     Section 23 Severability
     Wherever possible, each provision of this Guaranty shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Guaranty shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Guaranty.
     Section 24 Additional Guarantors
     Each of the Guarantors agrees that, if, pursuant to Section 7.11(c)
(Additional Collateral and Guaranties) of the Credit Agreement, a Borrower shall
be required to cause any Domestic Subsidiary that is not a Guarantor to become a
Guarantor hereunder, or if for any reason a Borrower desires any such Subsidiary
to become a Guarantor hereunder, such Subsidiary shall execute and deliver to
the Administrative Agent a Guaranty Supplement in substantially the form of
Exhibit A (Guaranty Supplement) attached hereto and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as
a Guarantor party hereto on the Effective Date.
     Section 25 Collateral
     Each Guarantor hereby acknowledges and agrees that its obligations under
this Guaranty are secured pursuant to the terms and provisions of the Collateral
Documents executed by it in favor of the Administrative Agent, for the benefit
of the Secured Parties, and covenants that it shall not grant any Lien with
respect to its Property in favor, or for the benefit, of any Person other than
the Administrative Agent, for the benefit of the Secured Parties.
     Section 26 Costs and Expenses
     Each Guarantor agrees to pay or reimburse the Administrative Agent and each
of the other Guarantied Parties upon demand for all out-of-pocket costs and
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel and costs of settlement), incurred by the Administrative Agent
and such other Guarantied Parties in enforcing this Guaranty or any security
therefor or exercising or enforcing any other right or remedy available in
connection herewith or therewith.
     Section 27 Waiver of Consequential Damages
     Each Guarantor hereby irrevocably and unconditionally waives, to the
maximum extent not prohibited by law, any right it may have to claim or recover
any special, exemplary, punitive or consequential damage in any legal action or
proceeding in respect of this Guaranty or any other Loan Document.

12



--------------------------------------------------------------------------------



 



Second Amended and Restated Guaranty
HLI Operating Company, Inc.
Hayes Lemmerz Finance-Luxembourg S.C.A.
     Section 28 Entire Agreement
     This Guaranty, taken together with all of the other Loan Documents executed
and delivered by the Guarantors, represents the entire agreement and
understanding of the parties hereto and supersedes all prior understandings,
written and oral, relating to the subject matter hereof. This Guaranty and each
other Loan Document are subject to the terms and conditions set forth in the
Credit Agreement and the Collateral Sharing Agreement in all respects and, in
the event of any conflict between the Credit Agreement, the Collateral Sharing
Agreement, this Guaranty or any other Loan Document, the terms of the Credit
Agreement and Collateral Sharing Agreement shall govern.
[Signature Pages Follow]

13



--------------------------------------------------------------------------------



 



     In Witness Whereof, each of the undersigned has caused this Guaranty to be
duly executed and delivered as of the date first above written.

     
 
  GUARANTORS:
 
   
 
  Hayes Lemmerz International, Inc.
 
  HLI Parent Company, Inc.
 
  HLI Operating Company, Inc.
 
  Hayes Lemmerz Finance LLC
 
  Hayes Lemmerz International—California, Inc.
 
  Hayes Lemmerz International—Commercial Highway, Inc.
 
  Hayes Lemmerz International—Georgia, Inc.
 
  Hayes Lemmerz International — Homer, Inc.
 
  Hayes Lemmerz International — Howell, Inc.
 
  Hayes Lemmerz International—Huntington, Inc.
 
  Hayes Lemmerz International—Kentucky, Inc.
 
  Hayes Lemmerz International—Laredo, Inc.
 
  Hayes Lemmerz International—Sedalia, Inc.
 
  Hayes Lemmerz International — Technical Center, Inc.
 
  Hayes Lemmerz International—Wabash, Inc.
 
  Hayes Lemmerz International Import, Inc.
 
  HLI Brakes Holding Company, Inc.
 
  HLI Commercial Highway Holding Company, Inc.
 
  HLI Powertrain Holding Company, Inc.
 
  HLI Realty, Inc.
 
  HLI Services Holding Company, Inc.
 
  HLI Suspension Holding Company, Inc.
 
  HLI Wheels Holding Company, Inc.
 
   
 
  By:
 
   
 
       Name:
 
       Title:

[Signature Page to Second Amended and Restated Guaranty]

 



--------------------------------------------------------------------------------



 



         
 
  Acknowledged and Agreed
as of the date first above written:    
 
       
 
  Citicorp North America, Inc.,
as Administrative Agent      
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Second Amended and Restated Guaranty]

 



--------------------------------------------------------------------------------



 



Second Amended and Restated Guaranty
HLI Operating Company, Inc.
Exhibit A
to
Second Amended and Restated Guaranty
Form of Guaranty Supplement
     The undersigned hereby agrees to be bound as a Guarantor for purposes of
the Second Amended and Restated Guaranty, dated as of May 30, 2007 (the
“Guaranty”), among HLI Parent Company, Inc., Hayes Lemmerz International, Inc.,
HLI Operating Company, Inc. and certain Subsidiaries of HLI Operating Company,
Inc. listed on the signature pages thereof and acknowledged by Citicorp North
America, Inc., as Administrative Agent, and the undersigned hereby acknowledges
receipt of a copy of the Guaranty. The undersigned hereby represents and
warrants that each of the representations and warranties contained in Section 17
(Representations and Warranties; Covenants) of the Guaranty applicable to it is
true and correct on and as the date hereof as if made on and as of such date.
Capitalized terms used herein but not defined herein are used with the meanings
given them in the Guaranty.
     In witness whereof, the undersigned has caused this Guaranty Supplement to
be duly executed and delivered as of ___, ___.

              SUBSIDIARY GUARANTORS
 
            [Name of Subsidiary Guarantor]
 
       
 
  By:    
 
       
 
      Name
 
      Title

 



--------------------------------------------------------------------------------



 



Second Amended and Restated Guaranty
HLI Operating Company, Inc.

          Acknowledged and Agreed     as of the date first above written:    
 
        Citicorp North America, Inc.     as Administrative Agent    
 
       
By:
       
 
 
 
   
 
  Name:    
 
  Title:    
 
        Deutsche Bank Securities Inc.     as Syndication Agent    
 
       
By:
       
 
 
 
   
 
  Name:    
 
  Title:    

[Signature Page to Second Amended and Restated Guaranty]

 